Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 11, 14, 23, 26, 29, 65-68, 70, 94, 114 and 122 drawn to a cytidine deaminase comprising an amino acid sequence that is at least 90% identical to amino acid residues 3-229 of SEQ ID NO: 2, wherein the cytidine deaminase comprises one or more mutations selected from the group consisting of E4X1, VlOX2, E31X3, Y40X4, E95X5, H109X6, H122X7, D124X8, R126X9, R154X10, N158X11, A165X12, P201X13, F205X14, and I208X15 relative to SEQ ID NO: 2 or a corresponding mutation(s) in another cytidine deaminase, wherein X1, X3, and X5 are any amino acid other than E, X2 is any amino acid other than V, X4 is any amino acid other than Y, X6 and X7 are any amino acid other than H, X8 is any amino acid other than D, X9 and X10 are any amino acid other than R, X11 is any amino acid other than N, X12 is any amino acid other than A, X13 is any amino acid other than P, X14 is any amino acid other than F, and X15 is any amino acid other than I.

Group II,  Claims 89, 92, 108, 112, 164 and 168 drawn to a nucleic acid sequence that encodes the fusion protein of claim 65.
 
Group III,  Claim 170 drawn to a method of continuous evolution of nucleic acids comprising: (i) introducing a selection phagemid (SP) into a flow of bacterial host cells through a lagoon, wherein the host cells comprise phage genes required to package the selection phagemid into infectious phage particles, wherein at least one gene required to package the selection phagemid into phage particles is disabled, wherein at least one gene required to package the selection phagemid into infectious phage particles is expressed in response to expression of the gene to be evolved in the host cell, and wherein the flow rate of the host cells through the lagoon permits replication of the phagemid, but not of the host cells, in the lagoon; (ii) replicating and mutating the phagemid within the flow of host cells; and (iii) isolating a phagemid comprising a mutated gene to be evolved from the flow of cells.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a cytidine deaminase comprising an amino acid sequence that is at least 90% identical to amino acid residues 3-229 of SEQ ID NO: 2, wherein the cytidine deaminase comprises one or more mutations selected from the group consisting of E4X1, VlOX2, E31X3, Y40X4, E95X5, H109X6, H122X7, D124X8, R126X9, R154X10, N158X11, A165X12, P201X13, F205X14, and I208X15 relative to SEQ ID NO: 2 or a corresponding mutation(s) in another cytidine deaminase, wherein X1, X3, and X5 are any amino acid other than E, X2 is any amino acid other than V, X4 is any amino acid other than Y, X6 and X7 are any amino acid other than H, X8 is any amino acid other than D, X9 and X10 are any amino acid other than R, X11 is any amino acid other than N, X12 is any amino acid other than A, X13 is any amino acid other than P, X14 is any amino acid other than F, and X15 is any amino acid other than I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of mouse APOBEC-1 (Accession No. P51908; Q99L67; 10/01/1996, integrated into UniProtKB/Swiss-Prot, see below sequence alignment available in SCORE under Result 3 of 20220511_162054_us-16-634-405-2subh109n.minpct90_dx.rup, which has been copied and pasted below for Applicants’ convenience).
The mouse APOBEC-1 has 92.1% sequence identity to Applicants’ SEQ ID NO: 2 with H109Y mutation (see boldfaced in the sequence alignment shown below), which meets the limitation of claim 11, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.

RESULT 3
ABEC1_MOUSE
ID   ABEC1_MOUSE             Reviewed;         229 AA.
AC   P51908; Q99L67;
DT   01-OCT-1996, integrated into UniProtKB/Swiss-Prot.
DT   01-OCT-1996, sequence version 1.
DT   23-FEB-2022, entry version 170.
DE   RecName: Full=C->U-editing enzyme APOBEC-1;
DE            EC=3.5.4.36;
DE   AltName: Full=Apolipoprotein B mRNA-editing enzyme 1;
DE   AltName: Full=mRNA(cytosine(6666)) deaminase 1;
GN   Name=Apobec1;
OS   Mus musculus (Mouse).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Glires; Rodentia; Myomorpha; Muroidea; Muridae;
OC   Murinae; Mus; Mus.
OX   NCBI_TaxID=10090;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA / MRNA].
RC   TISSUE=Small intestine;
RX   PubMed=7768898; DOI=10.1074/jbc.270.22.13042;
RA   Nakamuta M., Oka K., Krushkal J., Kobayashi K., Yamamoto M., Li W.H.,
RA   Chan L.;
RT   "Alternative mRNA splicing and differential promoter utilization determine
RT   tissue-specific expression of the apolipoprotein B mRNA-editing protein
RT   (Apobec1) gene in mice. Structure and evolution of Apobec1 and related
RT   nucleoside/nucleotide deaminases.";
RL   J. Biol. Chem. 270:13042-13056(1995).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA].
RX   PubMed=15489334; DOI=10.1101/gr.2596504;
RG   The MGC Project Team;
RT   "The status, quality, and expansion of the NIH full-length cDNA project:
RT   the Mammalian Gene Collection (MGC).";
RL   Genome Res. 14:2121-2127(2004).
RN   [3]
RP   TISSUE SPECIFICITY.
RX   PubMed=12859895; DOI=10.1016/s0092-8674(03)00515-4;
RA   Mariani R., Chen D., Schroefelbauer B., Navarro F., Koenig R., Bollman B.,
RA   Muenk C., Nymark-McMahon H., Landau N.R.;
RT   "Species-specific exclusion of APOBEC3G from HIV-1 virions by Vif.";
RL   Cell 114:21-31(2003).
RN   [4]
RP   FUNCTION IN DNA DEMETHYLATION.
RX   PubMed=21496894; DOI=10.1016/j.cell.2011.03.022;
RA   Guo J.U., Su Y., Zhong C., Ming G.L., Song H.;
RT   "Hydroxylation of 5-methylcytosine by TET1 promotes active DNA
RT   demethylation in the adult brain.";
RL   Cell 145:423-434(2011).
CC   -!- FUNCTION: Catalytic component of the apolipoprotein B mRNA editing
CC       enzyme complex which is responsible for the postranscriptional editing
CC       of a CAA codon for Gln to a UAA codon for stop in the APOB mRNA. May
CC       also play a role in the epigenetic regulation of gene expression by
CC       participating in DNA demethylation. {ECO:0000269|PubMed:21496894}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=cytidine(6666) in apoB mRNA + H(+) + H2O = NH4(+) +
CC         uridine(6666) in apoB mRNA; Xref=Rhea:RHEA:21772, Rhea:RHEA-
CC         COMP:13888, Rhea:RHEA-COMP:13889, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15378, ChEBI:CHEBI:28938, ChEBI:CHEBI:65315,
CC         ChEBI:CHEBI:82748; EC=3.5.4.36;
CC         Evidence={ECO:0000250|UniProtKB:P41238};
CC   -!- COFACTOR:
CC       Name=Zn(2+); Xref=ChEBI:CHEBI:29105;
CC         Evidence={ECO:0000250|UniProtKB:Q9Y235};
CC       Note=Binds 1 Zn(2+) ion per subunit. {ECO:0000250|UniProtKB:Q9Y235};
CC   -!- SUBUNIT: Homodimer. Part of the apolipoprotein B mRNA editing complex
CC       with APC. Interacts with HNRPAB and SYNCRIP.
CC       {ECO:0000250|UniProtKB:P41238}.
CC   -!- SUBCELLULAR LOCATION: Cytoplasm {ECO:0000250|UniProtKB:P41238}.
CC   -!- TISSUE SPECIFICITY: Expressed in the spleen. Expressed at lower level
CC       in the kidney, testis, lung, brain and liver.
CC       {ECO:0000269|PubMed:12859895}.
CC   -!- SIMILARITY: Belongs to the cytidine and deoxycytidylate deaminase
CC       family. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; U21951; AAC52211.1; -; Genomic_DNA.
DR   EMBL; U21947; AAC52211.1; JOINED; Genomic_DNA.
DR   EMBL; U21948; AAC52211.1; JOINED; Genomic_DNA.
DR   EMBL; U21949; AAC52211.1; JOINED; Genomic_DNA.
DR   EMBL; U21950; AAC52211.1; JOINED; Genomic_DNA.
DR   EMBL; U22262; AAC52212.1; -; mRNA.
DR   EMBL; U22263; AAC52213.1; -; mRNA.
DR   EMBL; U22264; AAC52214.1; -; mRNA.
DR   EMBL; BC003792; AAH03792.1; -; mRNA.
DR   CCDS; CCDS20498.1; -.
DR   PIR; I48249; I48249.
DR   RefSeq; NP_001127863.1; NM_001134391.1.
DR   RefSeq; NP_112436.1; NM_031159.3.
DR   RefSeq; XP_006505464.1; XM_006505401.2.
DR   RefSeq; XP_011239461.1; XM_011241159.2.
DR   SMR; P51908; -.
DR   BioGRID; 198158; 2.
DR   ComplexPortal; CPX-1098; C-to-U editosome complex.
DR   STRING; 10090.ENSMUSP00000108205; -.
DR   iPTMnet; P51908; -.
DR   PhosphoSitePlus; P51908; -.
DR   PaxDb; P51908; -.
DR   PeptideAtlas; P51908; -.
DR   PRIDE; P51908; -.
DR   ProteomicsDB; 285746; -.
DR   Antibodypedia; 22955; 169 antibodies from 27 providers.
DR   DNASU; 11810; -.
DR   Ensembl; ENSMUST00000112585; ENSMUSP00000108204; ENSMUSG00000040613.
DR   Ensembl; ENSMUST00000112586; ENSMUSP00000108205; ENSMUSG00000040613.
DR   Ensembl; ENSMUST00000112587; ENSMUSP00000108206; ENSMUSG00000040613.
DR   GeneID; 11810; -.
DR   KEGG; mmu:11810; -.
DR   UCSC; uc009dpk.1; mouse.
DR   CTD; 339; -.
DR   MGI; MGI:103298; Apobec1.
DR   VEuPathDB; HostDB:ENSMUSG00000040613; -.
DR   eggNOG; ENOG502SNW2; Eukaryota.
DR   GeneTree; ENSGT00940000161190; -.
DR   HOGENOM; CLU_080056_3_0_1; -.
DR   InParanoid; P51908; -.
DR   OMA; MKLYALE; -.
DR   OrthoDB; 1246623at2759; -.
DR   PhylomeDB; P51908; -.
DR   TreeFam; TF331356; -.
DR   BRENDA; 3.5.4.1; 3474.
DR   BRENDA; 3.5.4.36; 3474.
DR   Reactome; R-MMU-72200; mRNA Editing: C to U Conversion.
DR   Reactome; R-MMU-75094; Formation of the Editosome.
DR   BioGRID-ORCS; 11810; 0 hits in 103 CRISPR screens.
DR   ChiTaRS; Apobec1; mouse.
DR   PRO; PR:P51908; -.
DR   Proteomes; UP000000589; Chromosome 6.
DR   RNAct; P51908; protein.
DR   Bgee; ENSMUSG00000040613; Expressed in bone marrow macrophage and 198 other tissues.
DR   ExpressionAtlas; P51908; baseline and differential.
DR   Genevisible; P51908; MM.
DR   GO; GO:0005737; C:cytoplasm; ISS:UniProtKB.
DR   GO; GO:0005634; C:nucleus; ISO:MGI.
DR   GO; GO:0004126; F:cytidine deaminase activity; ISO:MGI.
DR   GO; GO:0004131; F:cytosine deaminase activity; ISO:MGI.
DR   GO; GO:0008047; F:enzyme activator activity; ISO:MGI.
DR   GO; GO:0035925; F:mRNA 3'-UTR AU-rich region binding; IDA:MGI.
DR   GO; GO:0003729; F:mRNA binding; ISO:MGI.
DR   GO; GO:0019904; F:protein domain specific binding; ISO:MGI.
DR   GO; GO:0043021; F:ribonucleoprotein complex binding; ISO:MGI.
DR   GO; GO:0003723; F:RNA binding; IBA:GO_Central.
DR   GO; GO:0008270; F:zinc ion binding; IEA:InterPro.
DR   GO; GO:0016554; P:cytidine to uridine editing; IMP:MGI.
DR   GO; GO:0051607; P:defense response to virus; ISO:MGI.
DR   GO; GO:0070383; P:DNA cytosine deamination; ISO:MGI.
DR   GO; GO:0080111; P:DNA demethylation; IDA:UniProtKB.
DR   GO; GO:0042158; P:lipoprotein biosynthetic process; IGI:MGI.
DR   GO; GO:0042157; P:lipoprotein metabolic process; IMP:MGI.
DR   GO; GO:0042953; P:lipoprotein transport; IGI:MGI.
DR   GO; GO:0016556; P:mRNA modification; IDA:MGI.
DR   GO; GO:0006397; P:mRNA processing; IEA:UniProtKB-KW.
DR   GO; GO:0048255; P:mRNA stabilization; IDA:MGI.
DR   GO; GO:0090310; P:negative regulation of DNA methylation-dependent heterochromatin assembly; IMP:UniProtKB.
DR   GO; GO:2000623; P:negative regulation of nuclear-transcribed mRNA catabolic process, nonsense-mediated decay; IEA:Ensembl.
DR   GO; GO:0090209; P:negative regulation of triglyceride metabolic process; IGI:MGI.
DR   GO; GO:0090366; P:positive regulation of mRNA modification; ISO:MGI.
DR   GO; GO:0042127; P:regulation of cell population proliferation; IGI:MGI.
DR   GO; GO:0051592; P:response to calcium ion; ISO:MGI.
DR   GO; GO:0045471; P:response to ethanol; ISO:MGI.
DR   GO; GO:0010332; P:response to gamma radiation; IMP:MGI.
DR   GO; GO:0006970; P:response to osmotic stress; ISO:MGI.
DR   GO; GO:0009410; P:response to xenobiotic stimulus; ISO:MGI.
DR   GO; GO:0006641; P:triglyceride metabolic process; IGI:MGI.
DR   InterPro; IPR016192; APOBEC/CMP_deaminase_Zn-bd.
DR   InterPro; IPR041547; APOBEC1.
DR   InterPro; IPR002125; CMP_dCMP_dom.
DR   InterPro; IPR016193; Cytidine_deaminase-like.
DR   Pfam; PF18774; APOBEC4_like; 1.
DR   SUPFAM; SSF53927; SSF53927; 1.
DR   PROSITE; PS00903; CYT_DCMP_DEAMINASES_1; 1.
DR   PROSITE; PS51747; CYT_DCMP_DEAMINASES_2; 1.
PE   1: Evidence at protein level;
KW   Cytoplasm; Hydrolase; Metal-binding; mRNA processing; Reference proteome;
KW   Zinc.
FT   CHAIN           1..229
FT                   /note="C->U-editing enzyme APOBEC-1"
FT                   /id="PRO_0000171745"
FT   DOMAIN          10..134
FT                   /note="CMP/dCMP-type deaminase"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU01083"
FT   ACT_SITE        63
FT                   /note="Proton donor"
FT                   /evidence="ECO:0000250|UniProtKB:Q9Y235"
FT   METAL           61
FT                   /note="Zinc; catalytic"
FT                   /evidence="ECO:0000250|UniProtKB:Q9Y235"
FT   METAL           93
FT                   /note="Zinc; catalytic"
FT                   /evidence="ECO:0000250|UniProtKB:Q9Y235"
FT   METAL           96
FT                   /note="Zinc; catalytic"
FT                   /evidence="ECO:0000250|UniProtKB:Q9Y235"
FT   CONFLICT        106
FT                   /note="R -> Q (in Ref. 2; AAH03792)"
FT                   /evidence="ECO:0000305"
SQ   SEQUENCE   229 AA;  27522 MW;  1CBCF9929066ABAD CRC64;

  Query Match             92.1%;  Score 1119;  DB 1;  Length 229;
  Best Local Similarity   85.6%;  
  Matches  196;  Conservative   23;  Mismatches   10;  Indels    0;  Gaps    0;

Qy          1 MSSXTGPVAXDPTLRRRIEPHEFEVFFDPRXLRKETCLLXEINWGGRHSIWRHTSQNTNK 60
              |||:|||||:||||||||||||||||||||:||||||||:|||||||||:||||||||: 
Db          1 MSSETGPVAVDPTLRRRIEPHEFEVFFDPRELRKETCLLYEINWGGRHSVWRHTSQNTSN 60

Qy         61 HVEVNFIEKFTTERYFCPNTRCSITWFLSWSPCGXCSRAITEFLSRYPNVTLFIYIARLY 120           ||||||:||||||||| |||||||||||||||||:|||||||||||:| |||||||||||
Db         61 HVEVNFLEKFTTERYFRPNTRCSITWFLSWSPCGECSRAITEFLSRHPYVTLFIYIARLY 120

Qy        121 HXAXPXNRQGLRDLISSGVTIQIMTEQESGYCWXNFVXYSPSNEXHWPRYPHLWVRLYVL 180           |: : :||||||||||||||||||||||  |||:|||:| ||||::|||||||||:||||
Db        121 HHTDQRNRQGLRDLISSGVTIQIMTEQEYCYCWRNFVNYPPSNEAYWPRYPHLWVKLYVL 180

Qy        181 ELYCIILGLPPCLNILRRKQXQLTXFTXALQSCHYQRLPPHILWATGLK 229
              ||||||||||||| ||||||:|||:||: ||:|||||:|||:|||||||
Db        181 ELYCIILGLPPCLKILRRKQPQLTFFTITLQTCHYQRIPPHLLWATGLK 229

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election
Gabriel McCool (attorney of record) telephonically elected Group I, claims 11, 14, 23, 26, 29, 65-68, 70, 94, 114 and 122 on 05/26/2022.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Gabriel McCool on 06/01/2022.  

Specification:

The following paragraph needs to be inserted into the instant specification, below paragraph [0001] of page 1.
 
 
Sequence Listing
The instant application contains a Sequence Listing which has been submitted in ASCII format via EFS-Web and is hereby incorporated by reference in its entirety. Said ASCII copy, created on January 27, 2020 is named H082470277US01-SEQ-EPG.txt and is 445,087 bytes in size.

Claims:  Claims 11, 14, 23, 26, 29, 65-68, 70, 94, 114 and 122 are allowed.
Claim 11.  (Currently amended)    A cytidine deaminase comprising an amino acid sequence that is at least 90% identical to amino acid residues 3-229 of SEQ ID NO: 2, wherein the cytidine deaminase comprises one or more mutations selected from the group consisting of E4X1, V10X2, E31X3, Y40X4, E95X5, H109X6, H122X7, D124X8, R126X9, R154X10, N158X11, A165X12, P201X13, F205X14, and I208X15 relative to SEQ ID NO: 2X1, X3 , and X5 are any amino acid other than E, X2 is any amino acid other than V, X4 is any amino acid other than Y, X6 is N, is 

Claim 14.  (Currently amended)    The cytidine deaminase of claim 11, wherein X1 is K; X2 and X5 are A, X3 is V; X4 is C; is 

Claim 70.  Replace “claim 65” in line 1 with “claim 68”.

Claims 89, 92, 108, 112, 164, 168 and 170.  (Canceled).


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While the mouse APOBEC-1 has 92.1% sequence identity to Applicants’ SEQ ID NO: 2 with H109Y mutation (see boldfaced in the sequence alignment shown above), the Examiner has found no teaching or suggestion in the prior art directed to a cytidine deaminase comprising an amino acid sequence that is at least 90% identical to amino acid residues 3-229 of SEQ ID NO: 2, wherein the cytidine deaminase comprises one or more mutations selected from the group consisting of E4X1, V10X2, E31X3, Y40X4, E95X5, H109X6, H122X7, D124X8, R126X9, R154X10, N158X11, A165X12, P201X13, F205X14, and I208X15 relative to SEQ ID NO: 2, wherein X1, X3 , and X5 are any amino acid other than E, X2 is any amino acid other than V, X4 is any amino acid other than Y, X6 is N, X7 is any amino acid other than H, X8 is any amino acid other than D, X9 and X10 are any amino acid other than R, X11 is any amino acid other than N, X12 is any amino acid other than A, X13 is any amino acid other than P, X14 is any amino acid other than F, and X15 is any amino acid other than I.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656